Citation Nr: 1742114	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-25 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to an initial disability rating in excess of 70 percent prior to December 9, 2008, in excess of 30 percent between December 9, 2008 to December 9, 2015, and in excess of 50 percent since December 10, 2015, for service-connected PTSD.

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative arthritis, limitation of flexion.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to March 2005.  He also had a previous period of active duty for training (ACDUTRA) in the Alabama Army National Guard from July 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a May 2016 decision, the Board awarded the Veteran a 70 percent rating for his PTSD for the period prior to December 9, 2008, and also denied his claim seeking an initial rating in excess of 10 percent for his left knee disability.  The Veteran subsequently appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In an April 2017 Joint Motion for Partial Remand, the Court vacated a portion of the May 2016 Board decision and remanded the above-listed issues for readjudication consistent with the decision.  The terms of this motion did not disturb the Board's May 2016 remand of the issues of entitlement to service connection for a left shoulder disability, entitlement to service connection for sleep apnea, and entitlement to a total disability rating based on individual unemployability (TDIU).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Joint Motion for Partial Remand noted that in a May 2010 Social Security Administration decision, the Veteran reported that he was seen by a private psychologist in September 2008 who assigned a diagnosis of major depression and a global assessment of functioning (GAF) score of 58.  Further, in a December 2015 VA examination, the Veteran reported being treated by a private doctor for his PTSD for at least a year following a December 2008 VA examination.  On remand, efforts should be made to obtain any such private treatment records identified by the Veteran.

Consistent with the Joint Motion, further development of the Veteran's increased rating claim for his left knee disability is required in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59 (2016). 

The Veteran's service-connected degenerative arthritis of the left knee, limitation of flexion, is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  These applicable diagnostic criteria involve examination of range of motion.  His most recent VA examination findings, from December 2015, do not meet the specifications of Correia.  Specifically, the examination report does not provide left knee range of motion findings that were obtained on active versus passive motion, nor range of motion findings in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).  

The issues of service connection for sleep apnea and a left shoulder disability were included in the May 2016 Board decision/remand, but it does not appear that the requested development has been completed.  The issues are included here to ensure that development is conducted.  

Since the claims file is being returned it should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all private medical care providers who treated the Veteran for his PTSD.  After securing the necessary release, take all appropriate action to obtain these records, as well as any outstanding VA treatment records.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected degenerative arthritis of the left knee, limitation of flexion.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the left knee disability; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's left knee disability.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

3.  Review the record to determine that all development, including that requested the May 2016 remand in connection with the claims of service connection for sleep apnea and a left shoulder, has been completed.  

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claims, including the claims of service connection for sleep apnea and a left shoulder disability as directed in the May 2016 remand.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




